Citation Nr: 1728672	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-33 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and son

ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Appellant is the surviving spouse of the Veteran who died in September 1999 and served his country honorably on active duty from December 1957 to December 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Appellant testified at a hearing in April 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.


FINDINGS OF FACT

1.  The RO denied the Appellant's claim of service connection for the cause of the Veteran's death in a May 2007 rating decision, and the Appellant did not file a notice of disagreement or new and material evidence within one year of the decision and it became final.

2.  Evidence received since the May 2007 rating decision with respect to the Appellant's service connection for cause of death claim is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the May 2007 rating decision, and raises a reasonable possibility of substantiating the Appellant's claim of entitlement to service connection for cause of death. 

3.  The Veteran's death was not due to a service-connected disability and/or otherwise attributable to his military service.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The criteria to reopen the claim of service connection for cause of death have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In December 2012, the Appellant submitted medical treatment records from the Alameda, California Naval Air Station.  These records included a July 1993 chest x-ray wherein the examiner noted "ischemia on EKG."  The ECG revealed left ventricular hypertrophy inferior infract, T wave abnormality and to "consider lateral ischemia abnormal ECG."

As noted above, the Appellant provided testimony in the April 2017 Board hearing.  During the hearing, the Appellant explained that upon the Veteran's arrival at Doctors Hospital in September 1999, the treating physician specifically inquired as to whether or not the Veteran had hypertension.  The Doctors Hospital has since closed and no additional records are available.  The Appellant asserts that the physician's reason for asking if the Veteran had hypertension was because he believed that the complications the Veteran was experiencing could be related to hypertension.

This evidence is "new" as it had not been previously submitted to agency decision makers.  Further, the evidence, if considered credible as it must be for purposes of reopening, could establish a ischemic heart disease diagnosis and the required causal nexus, so the new evidence relates to unestablished facts necessary to substantiate the claim.  Therefore, the newly-submitted evidence is material.  In sum, the Appellant has satisfied the requirements of 38 C.F.R. § 3.156 to reopen her claim of service connection for cause of death.

Service Connection

The Appellant is seeking dependency and indemnity compensation for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The Veteran has no service-connected disabilities.

In general, dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability or where the Veteran's death is otherwise attributable to his military service (either on a direct basis, secondary basis, or on a theory of aggravation).  Id.; see also 38 C.F.R. § 3.5.  The death of a Veteran will be considered as having been due to a service-connected or compensable disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312 (a).  The issue will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  The service-connected disability will be considered as the principal or primary cause of death when such disability, by itself, or in combination with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

The Appellant has claimed that exposure to herbicide agents (e.g. Agent Orange) caused or contributed to the Veteran's death.  The Veteran served in the Republic of Vietnam during the relevant time period, and is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii).

Diseases associated with exposure to certain herbicide agents (e.g. Agent Orange) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116 (a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307 (a)(6)(ii).  She argues the Veteran had ischemic heart disease, which is included in the list of the diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309 (e).  

In this case, the Veteran's death certificate lists the immediate cause of death as cardiac-pulmonary arrest due to subarachnoid hemorrhage. 

The Veteran's December 1957 enlistment examination contains no evidence of heart related issues.  The Veteran selected "no" in response to having high or low blood pressure and wrote "I am in good health" in the comment section of the form.  During an October 1967 examination, the Veteran's blood pressure was 140 systolic over 80 diastolic.  Of note is an October 1973 report of medical examination.  During the April 2017 hearing, the Appellant testified that the Veteran was diagnosed with hypertension in 1970 and again in 1973.  However, the October 1973 examination report is silent as to hypertension, high blood pressure, or any heart related issues.  The Veteran's blood pressure was 138 systolic over 88 diastolic and was found to be qualified for reenlistment.  In an October 1979 report of medical history, the Veteran stated "health seems to be good - no medication."  In the same report, the examiner noted that the Veteran's blood pressure was above normal.  The Veteran's examination upon retirement from service in November 1980 indicates the Veteran's blood pressure was 162 systolic over 102 diastolic and several notes indicate the Veteran as having high blood pressure.  On a physician's summary note, the Veteran was described as having "borderline" high blood pressure on his last, 1979, physical exam.  The records do not include a diagnosis of hypertension or ischemic heart disease during service.

In a June 1993 chest examination at the Oakland, California naval hospital, the examiner noted the Veteran as having minimal cardiomegaly with arteriosclerosis of the aorta, probable left atrial enlargement, old bullous disease of the right apex with pulmonary hyper aeration secondary to chronic obstructive pulmonary disease.  A problem summary list is located within the examination report and contains a hand written note that reads "1993 hypertension."

As stated above, the Appellant submitted medical treatment records from the Alameda, California Naval Air Station.  These records included a July 1993 chest x-ray wherein the examiner noted "ischemia on EKG."  The ECG revealed left ventricular hypertrophy inferior infract, T wave abnormality and to "consider lateral ischemia abnormal ECG."  Though addressed in further detail below, the Board does not regard the examiner's statement to be a diagnosis of ischemic heart disease, rather, the statement seems to indicate that further testing and/or consideration would be required in the future, prior to a diagnosis.

In a September 2013 compensation and pension examination medical opinion, the examiner concluded that the Veteran's cause of death was less likely as not the result of, or aggravated beyond its normal progression, by his hypertension.  The examiner found that hypertension is not a likely cause of subdural hematoma.  The examiner also reviewed the July 1997 ECG recording containing the note "consider lateral ischemia."  The examiner concluded that an abnormal ECG is consistent with a history of ischemic heart disease, but that it "does not meet diagnostic standards to confirm a diagnosis of IHD."  Ultimately, the examiner found that the Veteran's medical records are insufficient to confirm a diagnosis of IHD.  But, opined that even if IHD were a confirmed diagnosis, it is still less likely as not that the IHD would have contributed to the Veteran's death.  This is because IHD was not identified as the cause of death and because IHD is not a recognized cause of subdural hematoma, which was identified as causing the cardiac-pulmonary arrest.

The Board also considered the lay evidence contained within the record.  In a September 2005 statement the Appellant asserted that the Veteran was diagnosed with hypertension in 1970 and was prescribed medication to treat the condition.  The Appellant claims the Veteran received a second diagnosis of hypertension in 1973.  VA requested the Veteran's complete medical and dental military records, and informed the Appellant of the evidence needed to assist in substantiating her claim in December 2005.  Unfortunately, the Veteran's service treatment records fail to show a diagnosis of hypertension during service and the Appellant did not provide evidence of such a diagnosis contemporaneous with his service.  

While the Appellant is competent to report what the Veteran told her about his health and any treatment he may have received, she does not possess the medical knowledge needed to opine as to the cause of his death.  The medical evidence finding that the Veteran's hypertension was less likely as not the principal or contributory cause of death, and that even if the Veteran did have a diagnosis of ischemic heart disease, it is still less likely as not that the IHD would have contributed to the Veteran's death because IHD was not identified as the cause of death and because IHD is not a recognized cause of subdural hematoma, is more probative.  

In addition, during the April 2017 hearing the Appellant and her son testified that the Veteran was taking medication for cholesterol as well as blood thinners which relate to the Veteran's hypertension, and that the Veteran's hypertension "relates to the...cardiopulmonary arrest and subarachnoid...hemorrhage."  However, the record does not reveal that the Appellant or her son have any education, training, or experience that would equip them to conduct the scientific and medical analysis necessary to reach a reliable opinion on causation of death.  Thus, the Appellant's lay etiologic opinion is insufficient to overcome the lack of medical evidence, or to even reach the level of relative equipoise, and the Board finds that the cause of death requirement for service connection has not been met.

Because the evidence of record fails to show that the Veteran died from a service-connected disability, or that his death was otherwise attributable to his military service, the claim for service connection of cause of death must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

To date, neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, the Appellant has not alleged any deficiency with the conduct of her hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Appellant has not raised that issue before the Board.

ORDER

The request to reopen the previously denied claim of entitlement to service connection for cause of Veteran's death based on new and material evidence is granted.

Entitlement to service connection for the Veteran's cause of death is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


